Citation Nr: 0525841	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus 
type II.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that granted service connection for 
the veteran's diabetes mellitus, assigning an initial 
evaluation of 10 percent under Diagnostic Code 7913 effective 
March 14, 2003, and continued the veteran's 30 percent 
evaluation for his service-connected PTSD.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

As the appeal regarding the evaluation of the veteran's 
service-connected diabetes mellitus involves an original 
claim, the Board has framed this issue as shown on the title 
page.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's diabetes 
mellitus has been manifested by restricted diet and oral 
hypoglycemic agent; however, the medical evidence shows that 
the veteran's diabetes mellitus has not been manifested by 
required insulin or regulation of activities.

2.  The evidence of record indicates that the veteran's PTSD 
is productive of flashbacks, nightmares, insomnia, 
irritability, intrusive thoughts, avoidance and isolation, 
and some occupational and social impairment; the veteran, 
however, is able to function in the work force, and is able 
to perform routine behavior, self-care, and normal 
conversation, with normal range of emotions and average 
intellectual ability and judgment.

3.  The veteran's PTSD, while manifested by some occupational 
and social impairment, and some disturbances of motivation 
and mood, is not productive of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
20 percent for diabetes mellitus have been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2004).

2.  The criteria for the assignment of an evaluation for PTSD 
in excess of 30 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in June 2001 
and April 2003, provided the veteran with notice of the types 
of evidence needed in order to substantiate a claim of 
entitlement to service connection.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Specifically, the veteran was informed 
of his responsibility to identify, or submit directly to VA, 
medical evidence that shows that the veteran has a current 
injury or disease that began in service or is related 
thereto.  The veteran was told that this evidence may consist 
of medical records or medical opinions.  In addition, the 
veteran was informed that he needed to provide evidence 
showing that his PTSD and diabetes mellitus existed from 
military service to the present time.  The veteran was also 
invited to submit evidence to VA to help substantiate his 
appeal, including evidence in the veteran's possession.  

In addition, the Board notes that, because service connection 
has since been established, 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the veteran's claim of entitlement 
to a higher initial evaluation for his condition.  VAOPGCPREC 
8-2003 (2003).  And a review of the record makes clear that 
the veteran was informed of the requirements of the VCAA in 
other letters and documents forwarded to the veteran in 
connection with his claims, including, the July 2003 rating 
decision and the March 2004 Statement of the Case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
the statements and evidence submitted by the veteran indicate 
that he was aware that he needed to submit evidence that his 
conditions had worsened.  To decide the appeal on these facts 
would not be prejudicial error to the veteran.

By way of a July 2003 rating decision, and a March 2004 
Statement of the Case, the veteran was advised of the basic 
law and regulations governing his claims, and the basis for 
the decisions regarding his claims.  These documents, along 
with additional letters forwarded to the veteran by the RO, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical records, several VA examination reports, and 
statements submitted by the veteran in support of the claims.  
Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to an initial disability rating in excess 
of 10 percent for 
diabetes mellitus.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson  v. Brown, 12 Vet. App. at 126.

The veteran's diabetes mellitus is currently evaluated as 10 
percent disabling pursuant to Diagnostic Code 7913.  Under 
these criteria, a 10 percent evaluation is warranted where 
the veteran's condition is manageable by restricted diet 
only.  A 20 percent evaluation is warranted where the 
condition requires insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent 
evaluation requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent under this code 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.

After a careful review of the record, the Board finds that 
the evidence of record supports an evaluation of 20 percent 
for the veteran's service-connected diabetes mellitus under 
Diagnostic Code 7913.  

In March 2001, the veteran was afforded a VA examination in 
connection with his claim.  The examiner diagnosed the 
veteran with borderline diabetes mellitus and noted that the 
veteran sought to control this condition with exercise and 
restricted diet.  The veteran had no restrictions on his 
activities at the time.  The veteran was also noted not to be 
under any treatment for diabetes mellitus at the time.

VA medical records related to this condition note a diagnosis 
of diabetes mellitus type II in May and July 2003.  These 
reports are accompanied by notes indicating that the veteran 
would try to control this condition through dietary means.  

In January 2004, the veteran was again afforded a VA 
examination in connection with his diabetes mellitus.  The 
veteran was noted to have no history of hospitalizations for 
ketoacidosis or hypoglycemia.  He was on a low-concentrated 
sweet, low-carbohydrate diet, with no restriction of 
activity.  The veteran was also noted to be taking 
Glucophage, an oral anti-hypoglycemic drug used in the 
treatment of diabetes mellitus type II, in the amount of 500 
mg twice a day.  The examiner noted that the veteran sees a 
diabetic care provider every two to three months.  The 
veteran was diagnosed with diabetes, under excellent control 
with no evidence of end organ damage at the time.

In this case, the Board finds that the veteran's diabetes 
mellitus warrants a 20 percent evaluation under Diagnostic 
Code 7913.  The medical evidence shows that the veteran's 
diabetes mellitus is manifested by restricted diet and oral 
hypoglycemic agent.  His condition, however, does not require 
insulin or restriction of activities.  In this case, the 
veteran's condition most nearly approximates the criteria for 
a 20 percent evaluation under Diagnostic Code 7913, but no 
more.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 20 percent evaluation reflects the 
highest degree of impairment shown since March 14, 2003, the 
effective date of the grant of service connection.  As such, 
the 20 percent evaluation should be effective since that 
time.  Therefore, there is no basis for staged rating in the 
present case.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) for any period since 
service connection was established.  In addition, there is no 
showing during this period that the veteran's disability has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.	Entitlement to an initial evaluation in excess of 30 
percent for
post-traumatic stress disorder (PTSD).

The veteran next contends that he should receive an 
evaluation in excess of 30 percent for his service-connected 
PTSD.

As noted before, disability evaluations are determined by 
comparing a veteran's current symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

In this case, the veteran's PTSD is currently rated as 30 
percent disabling under Diagnostic Code 9411.  Under this 
code, a 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often). chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 30 percent.  In reaching this determination, the Board 
notes that the veteran was afforded several VA examinations 
in connection with his PTSD, and he has been seen at VA on 
numerous occasions for this condition as well.  

The results of the November 2000 examination revealed that 
the veteran noted difficulty sleeping and dreams about 
Vietnam three to four times per week.  The veteran also 
reported flashbacks and intrusive thoughts about Vietnam two 
to three times per week.  The veteran was easily irritated 
and had problems with his temper.  The veteran stated that he 
has some problems with memory and described himself as a 
loner that frequently isolated himself.  He was noted to be 
living with his wife (although he noted that he isolated 
himself from her at times) and reported a good relationship 
with his children.  He stated that he is able to express his 
feelings without difficulty.  The veteran also reported that 
he is bothered by loud noises and that has an exaggerated 
startle response.  Upon examination, the veteran was reported 
to be alert, oriented and cooperative.  There was no evidence 
of psychomotor retardation and he made good eye contact.  The 
veteran's speech was normal and he was neatly dressed and 
groomed.  His affect was broad range and appropriate to the 
conversation and his thought processes were logical and goal 
directed without evidence of lucence associations.  The 
veteran denied hallucinations and delusions.  His judgement 
to a hypothetical situation was intact and he denied suicidal 
and homicidal ideation, although he did note that he was 
often homicidal and angry.  After the examination, the 
veteran was diagnosed with PTSD and given a GAF score of 67.  
The examiner noted that the veteran's level of disability at 
that point was in the mild range.

In April 2003, the veteran as again seen by VA in connection 
with his claim.  In this examination the veteran reported 
nightmares and trouble with sleep.  The veteran was noted to 
be living with his wife and son.  He was also noted to be 
employed.  Upon examination, the veteran was not in emotional 
distress, and his appearance was normal and appropriate for 
the situation.  His eye contact was good.  He noted some 
problems with memory at work, but was able to perform short 
term memory tests adequately.  He, however, incorrectly 
performed a simple mental calculation and incorrectly spelled 
a word backwards.  His judgement to a hypothetical was poor.  
The veteran described his mood as depressed, and his affect 
was blunted.  The veteran noted suicidal and homicidal 
thoughts in the past.  He denied hallucinations.  The veteran 
also reported nightmares two or three times per week about 
Vietnam, which have affected his relationship with his wife.  
He also reported intrusive thoughts, hypervigilance and an 
exaggerated startle response.  The veteran was diagnosed with 
PTSD and given a GAF score of 64.  The examiner noted that 
the veteran's social adaptations were moderately impaired, 
and the veteran was noted to have stress-related avoidance 
and irritability.  The examiner found the veteran's condition 
to be in the mild to moderate range.

The veteran was also treated at VA on several occasions for 
his PTSD.  In October 2003, the veteran was seen for this 
PTSD.  The veteran appeared relaxed and stated that he was 
working part-time and looking for a better job.  He stated 
that he was not sleeping well and had hobbies, which helped.  
He did not want to pursue memories of Vietnam.  The physician 
noted that the veteran's mood was relaxed, but that his 
affect was blunted.  His thoughts were linear and his speech 
and motor activity were normal.  He reported no suicidal or 
homicidal ideations, and no hallucinations or delusions.  His 
nightmares were noted to have decreased to one per week.  The 
veteran was diagnosed with PTSD and assigned a GAF score of 
70.  In a September 2003 appointment, the veteran was noted 
to have similar symptoms, but appeared to be depressed and 
noted problems in his marraige.  He was assigned a GAF score 
of 60.

Finally, the veteran was again examined by VA in January 
2004.  The veteran was reported to be employed and stated 
that his job was going fairly well, but that he gets 
irritated with management sometimes.  The veteran was also 
noted to be living with his son, and reported conflict with 
his wife.  The veteran stated that he got along with his 
adult daughter, but that he was not particularly close to her 
or anyone else.  He denied having close or casual friends and 
was noted to keep busy restoring a jeep, fishing in the 
summer and attending church two to three times per month.  
Upon examination, the veteran was alert, oriented and 
attentive.  His mood was dysphoric and his affect was 
constricted.  The veteran's eye contact was good and he was 
pleasant and cooperative with the examiner.  No 
hallucinations or delusions were noted and the veteran denied 
homicidal and suicidal ideation.  His short term memory was 
intact, but his thought process was circumstantial and slow 
to process information.  The veteran was diagnosed with PTSD 
and given a GAF score of 55.  The examiner found the 
veteran's symptoms to be in the moderate range.  In this 
regard, the examiner noted feelings of guilt, nightmares, 
emotional detachment, sleep problems, exaggerated startle 
response, some irritability and concentration problems.  His 
social adaptability appears moderately to considerably 
impaired.

With respect to the GAF scores noted in the various 
examinations of the veteran, the Board notes that a GAF score 
of 41 to 50, indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60, indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  And a GAF score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 30 percent under Diagnostic Code 
9411 has not been shown.  The evidence of record indicates 
that the veteran suffers only mild to moderate occupational 
and social impairment with relatively little interference 
with work and job performance over the years since service 
due to his PTSD symptoms.  He has been able to function in 
the work force, albeit with some irritability noted toward 
managers.  The veteran was also noted to perform routine 
behavior, self-care, and normal conversation.  The veteran's 
symptoms indicate some depressed mood, exaggerated startle 
response, chronic sleep impairment, nightmares, flashbacks, 
emotional detachment and some isolation, as well as some 
irritability and concentration problems.  His symptoms have 
been described as mild to moderate.

A 50 percent evaluation, however, is not warranted for the 
veteran's PTSD.  The veteran's condition, while showing some 
occupational and social impairment, and some disturbances of 
motivation and mood, did not evidence such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships.  This last factor is notable in that the 
veteran, while suffering some depression, maintained a 
(albeit strained) relationship with his wife, and 
relationships with his children. He also engages in hobbies 
and attends church on a regular basis.  And he has maintained 
regular employment without much difficulty.

Based on the foregoing, the Board finds that the veteran's 
PTSD does not warrant an evaluation in excess of 30 percent.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 30 
percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

1.  Subject to the laws and regulations governing payment of 
monetary benefits, an initial 20 percent schedular rating for 
diabetes mellitus, from March 14, 2003, is granted.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


